Order filed July 2, 2013




                                     In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00026-CV
                                  ____________

                   FORMOSA MANAGEMENT, LLC, Appellant

                                        V.

                           TRINA WACASEY, Appellee


                     On Appeal from the 281st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-30881

                                   ORDER

      Appellant’s brief was due June 17, 2013. No brief or motion for extension
of time has been filed.

      Unless appellant submits a brief to the clerk of this court on or before July
17, 2013, the court will dismiss the appeal for want of prosecution. See Tex. R.
App. P. 42.3(b).

                                      PER CURIAM